Citation Nr: 0512897	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  00-25 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which, in pertinent part, denied 
the above claims.  

In April 2001, jurisdiction of the matter was transferred 
from the RO in Los Angeles, California, to the RO in San 
Diego, California.  In December 2001, the RO readjudicated 
the claims and continued the prior denials.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required for compliance with VA's 
duty to assist.  This is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.

The veteran's service medical records show that on numerous 
occasions during his period of active service, he was 
evaluated for reported chest pains, heart palpitations, and 
irregular heart beats.  Subsequent to service, private 
medical records dated from February 1993 to June 1994 show 
continued reports of chest pain and heart palpitations.  A 
private examination report from M. S. Pond, M.D., dated in 
June 1994 shows that the veteran was assessed to have chest 
discomfort, with low to moderate probability of a coronary 
artery disease.

The veteran's service medical records also show that in April 
1983 and August 1984, he was evaluated for reported low back 
pain.  The impression in April 1983 was low back pain around 
the T-12 area with radiation into the anterior subcostal rib 
cage with a burning sensation beginning with shoveling snow 
and then increased with a fall while holding his child 
approximately two months earlier, now grade 1/2  out of 10.  
The assessment in August 1984 was chronic back pain, more 
mechanical in nature.  

Subsequent to service, a private medical record from A. 
Simpkins, Jr., M.D., dated in June 1993 show that the veteran 
was treated for increased symptoms associated with low back 
pain.  The veteran reported that he had also been in a motor 
vehicle accident in October 1992 wherein he had some low back 
pain and underwent physical therapy.  The diagnostic 
impression was possible lumbar radiculopathy, secondary to a 
central disc protrusion or herniation.  

The veteran is a doctor and claims that his current 
disabilities are related to service.  Accordingly, these 
claims are remanded to the RO in order to schedule the 
veteran for VA examinations and to obtain medical opinions.  
See 38 C.F.R. § 3.159(c)(4).  

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to afford the veteran a 
VA cardiovascular examination.  The claims 
file must be made available to and reviewed 
by the examiner, and the examiner must 
annotate the examination report that the 
claims file was in fact reviewed in 
conjunction with the examination.  

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or more likelihood) 
that any current cardiovascular disorder had 
its onset during active service or is related 
to any in-service disease or injury, i.e., 
the veteran's reported chest pains, heart 
palpitations, or irregular heart beats.  The 
examiner must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  

2.  Make arrangements to afford the veteran a 
VA orthopedic examination.  The claims file 
must be made available to and reviewed by the 
examiner, and the examiner must annotate the 
examination report that the claims file was 
in fact reviewed in conjunction with the 
examination.  

The examiner is asked to provide an opinion 
as to whether it is at least as likely as not 
(50 percent or more likelihood) that any 
current low back disorder had its onset 
during active service or is related to any 
in-service disease or injury, i.e., the 
veteran's reported chronic low back pain, as 
opposed to the post-service automobile 
accident in 1992.  The examiner must provide 
a comprehensive report including complete 
rationales for all conclusions reached.  

3.  Thereafter, readjudicate the 
veteran's claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claims 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this case 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



